Per Curiam.

Regardless of the alleged invalidity of the 1957 amendment purporting to change the districting of the subject property from “ A ” single-family residential to “ C ” multiple dwelling, the testimony indicates failure to comply with the requirements of section 264 of the Town Law regarding posting and publication of the original districting of the area in 1951. For this reason the judgment appealed from should be affirmed, without costs.
Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis and Burke concur. Judge Foster taking no part.
Judgment affirmed.